DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the identified line parallel  with the target axis" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Hence, this limitation renders indefinite claims 4 and dependent claims 5-9.
The term “substantially” in claim 7 line 1 is a relative term which renders the claim indefinite. The term “substantially funnel-shaped” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, this term further renders the claim indefinite.
The term “substantially” in claim 8 line 2 is a relative term which renders the claim indefinite. The term “substantially funnel-shaped” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, this term further renders the claim indefinite.
Claim 14 recites the limitation "the reference point" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 2, 11, and 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Quaid et al., Pub. No. U.S. 2006/0142657 (hereinafter “Quaid”).
Regarding claim 1, Quaid discloses a system comprising: a surgical device 30 for performing at least one task associated with a surgical procedure; and a processor/computer 21, 31, operatively coupled to the surgical device (see Fig. 1 and Par. 0092) and configured to: 
Regarding claim 2, Quaid further teaches that the processor is configured to: establish a virtual boundary (see Par. 0100), the processor configured to control the surgical device to apply the force to constrain the instrument axis within the virtual boundary (see Par. 0108, 0109); and modify the virtual boundary to collapse the virtual boundary as the instrument axis is brought into alignment with the target axis (see Par. 0186).
Regarding claim 11, the force comprises a haptic feedback as claimed (see Par. 0180).
Regarding claim 12, Quaid discloses a system comprising: a surgical device 30; an instrument 50 coupled to the surgical device and defining an instrument axis (see Fig. 2); a processor 21,31, operatively coupled to the surgical device (see Fig. 1) and configured to: determine a current orientation angle of an instrument axis based on an orientation of a target axis (see Par. 0100); establish a virtual boundary 300 (see Pars. 0009, 0100); control the surgical device to apply a force to constrain the instrument axis within the virtual boundary (see Pars. 0108, 0109, 0216); and collapse/modify the virtual boundary as the instrument axis is brought into alignment with the target axis (see Par. 0186).
Allowable Subject Matter
Claims 3, 13, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
March 10, 2022